DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  Claims 5-6 recite, “a frame” in line 4 and it appears this language is intended to recite, “the frame.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al (“Miller”) (US 5,626,391).
Re claim 1, Miller discloses a replacement seat (20, Col 7 lines 21-22 disclosing 20 is removable, and thus can operate as a replacement seat upon insertion) for a utility vehicle (20 is capable of use with a utility vehicle, see also Col 1 lines 14), the replacement seat (20) comprising: 
a frame (36, 37); and 
a seat base (102, 102’) coupled to the frame (36, 37), the seat base (102, 102’) having a pair of seat coupling supports (102, 102’) including an opening (94, recess of 44) configured to receive pegs (26, 27) of a seat support (21, 23, 51, 51’) coupled to a frame (36, 37) of the utility vehicle (Col 1 lines 14) and a rod (70) extending between the seat coupling supports (102, 102’) and being configured to be received within openings 
Re claim 2, Miller discloses the replacement seat of claim 1, wherein the seat base (102, 102’) further comprises a pair of arced bars (Fig. 6 54, 54’), a first one of the pair of arced bars (54) being positioned between a first one of the pair of seat coupling supports (102) and the frame (36, 37) and a second one of the pair of arced bars (54’) being positioned between a second one of the pair of seat coupling supports (102’) and the frame (36, 37).
Re claim 3, Miller discloses the replacement seat of claim 1, wherein the rod (70) extends beyond outward facing surface (outward surface of 102 and 102’) of the each of the seat coupling supports (102, 102’, see Fig. 6 which 70 extends beyond at the arrow to 53).
Re claim 4, Miller discloses the replacement seat of claim 1, wherein at least a portion of the seat coupling supports (102, 103) is configured to be received within (Fig. 3) at least a portion of the seat support (portions 21 and 23 of 21, 23, 51 and 51’).

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stewart (US 5,496,088).
Re claim 1, Stewart discloses a replacement seat (14, see Col 1 line 38-40 disclosing 14 is removable and thus a replacement seat during insertion) for a utility vehicle (14 is capable of use with a utility vehicle), the replacement seat (14) comprising: 
a frame (27); and 

Re claim 3, Stewart discloses the replacement seat of claim 1, wherein the rod (32, 34) extends beyond outward facing surface (outward surface of 22) of the each of the seat coupling supports (22, see Fig. 2 which 32 and 34 extend beyond 22).
Re claim 4, Stewart discloses the replacement seat of claim 1, wherein at least a portion (28) of the seat coupling supports (22) is configured to be received within (Fig. 2) at least a portion of the seat support (70, as 28 is inserted into and directly above 74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (“Miller”) (US 5,626,391).
Re claim 5, Miller discloses a replacement seat (20, Col 7 lines 21-22 disclosing 20 is removable, and thus can operate as a replacement seat upon insertion) for a vehicle (20 is capable of use with a vehicle, see also Col 1 lines 14), the replacement seat (20) comprising a sear base (102, 102’) and a frame (36, 37), comprising:
the seat base (102, 102’) coupled to the frame (36, 37), the seat base (102, 102’) having a pair of seat coupling supports (102, 102’) including an opening (94, recess of 44) configured to receive pegs (26, 27) of a seat support (21, 23, 51, 51’) coupled to a frame (36, 37) of the vehicle (Col 1 lines 14) and a rod (70) extending between the seat coupling supports (102, 102’) and being configured to be received within openings (within 51 and 51’ of 21, 23, 51 and 51’) of the seat support (21, 23, 51, 51’), and the rod (70) being positioned vertically between an upper extent (uppermost portion of 102 and 102’) of the pair of seat coupling supports (102, 102’) and a lower extent (lowermost portion of 102 and 102’) of the pair of seat coupling supports (102, 102’), 
but fails to disclose a method of manufacturing.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Miller to be manufactured in a method such as by coupling in order to provide a final assembled product as is the normal and logical manner of manufacture and assembly.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 5,496,088).
Re claim 5, Stewart discloses a replacement seat (14, see Col 1 line 38-40 disclosing 14 is removable and thus a replacement seat during insertion) for a vehicle (14 is capable of use with a vehicle), the replacement seat (14) comprising a seat base (22) and a frame (27), comprising: 
the seat base (22) coupled to the frame (27), the seat base (22) having a pair of seat coupling supports (22 on the left and right) including an opening (recess on the front of each 22 proximate 28) configured to receive pegs (80) of a seat support (70) coupled to a frame (27) of the utility vehicle (the vehicle on which 14 is used) and a rod (32, 34) extending between the seat coupling supports (20) and being configured to be received within openings (78) of the seat support (70), and the rod (32, 34) being positioned vertically between an upper extent (uppermost portion of 22) of the pair of seat coupling supports (22 on the left and right) and a lower extent (lowermost portion of 22) of the pair of seat coupling supports (22 on the left and right), 
but fails to disclose a method of manufacturing.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Stewart to be manufactured in a method such as by coupling in order to provide a final assembled product as is the normal and logical manner of manufacture and assembly.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (“Miller”) (US 5,626,391) in view of Loza (US 10,427,551).
Re claim 14, Miller discloses the replacement seat of claim 1, but fails to disclose wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle.
However, Loza discloses wherein the replacement seat (Miller: 20) is a replacement driver's seat (Loza: Col 1 lines 19-48, see also table from Col 10-Col 11 disclosing driver’s seats) and is configured for coupling to the utility vehicle (of Miller as defined above) after the removal of an original driver's seat (Loza: Col 1 lines 19-48, see also table from Col 10-Col 11 disclosing driver’s seats) of the utility vehicle (of Miller as defined above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Miller wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle as disclosed by Loza in order to replace a factory seat with sufficient strength and durability for long term use, in a low-cost manner (Col 1 lines 19-48).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (“Miller”) (US 5,626,391) in view of Graham (US 2006/0043131).
Re claim 14, Miller discloses the replacement seat of claim 1, but fails to disclose wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Miller wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle as disclosed by Graham in order to add additional functionality to the seat (such as storage), as is not provided by the factory seat ([0028]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 5,496,088) in view of Loza (US 10,427,551).
Re claim 14, Miller discloses the replacement seat of claim 1, but fails to disclose wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle.
However, Loza discloses wherein the replacement seat (Stewart: 14) is a replacement driver's seat (Loza: Col 1 lines 19-48, see also table from Col 10-Col 11 disclosing driver’s seats) and is configured for coupling to the utility vehicle (of Stewart as defined above) after the removal of an original driver's seat (Loza: Col 1 lines 19-48, see also table from Col 10-Col 11 disclosing driver’s seats) of the utility vehicle (of Stewart as defined above).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 5,496,088) in view of Graham (US 2006/0043131).
Re claim 14, Miller discloses the replacement seat of claim 1, but fails to disclose wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle.
However, Graham discloses wherein the replacement seat (Stewart: 14) is a replacement driver's seat ([0028]) and is configured for coupling to the utility vehicle (100) after the removal of an original driver's seat ([0028]) of the utility vehicle (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Stewart wherein the replacement seat is a replacement driver's seat and is configured for coupling to the utility vehicle after the removal of an original driver's seat of the utility vehicle as disclosed by Graham in order to add additional functionality to the seat (such as storage), as is not provided by the factory seat ([0028]).

Allowable Subject Matter
Claims 6, 8-13 are indicated as allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments 
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any references in the above rejection.  Applicant’s arguments regarding claims 6 have been considered but are rendered moot by the indication of allowable subject matter above.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635